Citation Nr: 1709160	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-39 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to September 1962.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  


FINDING OF FACT

The Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. 

The record shows that the Veteran's claim was filed as a "fully-developed claim."  The fully developed claim form includes notice of the evidence needed to substantiate and complete a claim and of the respective duties of VA and the claimant for obtaining evidence.  The notice also provides information regarding the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran has also been afforded VA medical examinations in connection with his claims and the RO has also obtained a VA medical opinion.  38 C.F.R. § 3.159(c) (4) (2016).  After reviewing the record, the Board finds that the reports obtained, taken as a whole, are adequate.  The examinations and opinions were provided by qualified medical professionals.  Moreover, the medical opinions are directly responsive to the question at issue in this case and were predicated on both an examination of the appellant as well as full reading of all available records, including diagnostic testing.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has considered the Veteran's July 2014 arguments to the effect that the May 2014 VA medical opinion is inadequate, as his service-connected asbestosis was rated as 10 percent disabling at the time the examiner considered the record, but was subsequently increased to 60 percent.  The Board notes, however, that the VA physician who provided the May 2014 opinion based her unemployability opinion on the medical evidence of record, including the results of diagnostic testing such as pulmonary function testing which provided an objective measure of the actual functional impact of the appellant's respiratory disabilities.  She did not base her opinion regarding the functional impact of the Veteran's disability on the rating which had then been assigned by the RO.  In any event, the Board notes that the Veteran was thereafter afforded another VA medical examination in September 2014, at a time when his asbestosis was rated as 60 percent disabling.  The Board notes that the Veteran has not challenged the adequacy of that medical examination.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Moreover, the Board observes that neither the Veteran nor his attorney has raised any objection with respect to VA's duties under the VCAA, to include the adequacy of the most recent VA examination; VA's duty to notify; or VA's duties under 38 C.F.R. 3.103(c)(2).  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016). 


Legal Criteria

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

A review of the record indicates that service connection is in effect for asbestosis, rated as 60 percent disabling from June 26, 2013.  Prior to that date, it was rated as 10 percent disabling.  Service connection is not in effect for any other disability.  

In October 2013, the Veteran underwent a VA examination for his service-connected asbestosis.  The examiner reviewed the Veteran's medical history and delineated his current treatment regimen.  The examiner also reviewed relevant diagnostic test results, including a CT scan of the chest and pulmonary function testing.  He noted that the Veteran had both COPD and service-connected asbestosis.  After reviewing the record and examining the Veteran, the examiner concluded that the appellant's respiratory disability did not impact his ability to work.  

In February 2014, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his service connection asbestosis, as well as allergic rhinitis and chronic obstructive pulmonary disease (COPD), both of which he claimed were secondary to his asbestosis.  (The Board notes that service connection for rhinitis and COPD was subsequently denied by the RO in an unappealed June 2014 rating decision).  Although the appellant failed to provide any information regarding his previous employers, he reported that he last worked full time in April 2007 and that his disabilities began to affect his full-time employment in December 2012.  He claimed that he became too disabled to work in February 2014.  With regard to education, the appellant documented that he completed college and had not had any training and education since becoming too disabled to work.  

A subsequent employment information form submitted by the Veteran's former employer indicated that from December 1985 to March 2007, the appellant worked for the company in an administrative capacity and had requested no concessions by reason of age or disability.  Additionally, the employer reported that the appellant had been laid off in March 2007 due to lack of work. 

In a February 2014 respiratory disability benefit questionnaire, the appellant's physician noted that the appellant had both asbestosis and COPD.  He indicated that the appellant's respiratory condition impacted his ability to work in that it limited exercise capacity and caused triggers that could exacerbate the appellant's condition.  He indicated that the appellant was disabled.  

In a May 2014 VA medical opinion, a VA physician indicated the appellant had both service-connected asbestosis, then rated as 10 percent disabling, as well as nonservice-connected COPD.  In reviewing the record, she noted that the appellant had undergone exercise tolerance testing on at least two occasions, most recently in December 2013.  She noted that the appellant exhibited shortness of breath with exercise.  She noted that although the appellant may have difficulty performing in a job that requires long walking, strenuous activity, and exercise, she indicated that his service-connected asbestosis would not prevent him from engaging in sedentary employment nor would it prevent him from securing, engaging in, and maintaining all substantially gainful employment.  She explained that, similarly, the appellant's nonservice-connected COPD might prevent him from doing jobs that required strenuous activity or lots of walking.  However, it would not preclude him from doing sedentary work or from engaging in all substantially gainful employment.  

The appellant again underwent a VA examination in September 2014 for his service-connected asbestosis.  The examiner reviewed the appellant's medical history and delineated his current treatment regimen.  He also reviewed relevant diagnostic test results, including a CT scan of the chest performed in 2013 and pulmonary function testing conducted in August 2014.  The examiner noted that the appellant's service-connected asbestosis and his nonservice-connected COPD were both responsible for the limitation in his pulmonary function.  Nonetheless, after reviewing the record and examining the appellant, the examiner concluded that the appellant's respiratory condition did not impact his ability to work.  



Analysis

As stated herein, service connection is in effect for asbestosis, rated as 60 percent disabling from June 26, 2013.  Thus, the appellant meets the percentage requirements for consideration of a schedular TDIU.  

Although the appellant meets the percentage requirements set forth in section 4.16(a) for consideration of a TDIU, the Board finds that the evidence establishes that his service-connected disability has not rendered him unable to secure or follow a substantially gainful occupation.

In so finding, the Board has considered the February 2014 opinion to the effect that the appellant's respiratory disability impacts his employability and that he is disabled.  As set forth above, however, that opinion was predicated on both the service-connected asbestosis as well as the nonservice-connected COPD.  However, entitlement to a TDIU must be determined without regard to any nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose, 4 Vet. App. 361.  

In any event, as set forth in detail above, multiple VA examiners have concluded that the appellant's respiratory disability, to include both his service-connected asbestosis and his nonservice-connected COPD does not prevent him from securing or following substantially gainful employment.  The Board find that these opinions outweigh the February 2014 opinion, both in terms of quantity and probative weight.  Notably, the VA opinions regarding unemployability were based on a review of the entire record and, further, are consistent with the information provided by the appellant's previous employer, who noted that the appellant had requested no concessions due to disability nor had he been terminated due to disability.  Rather, he had been laid off as a result of the lack of work.  

The Board has carefully considered the appellant's statements indicating that he is unemployable due, in part, to his service-connected asbestosis.  The Board notes that the appellant has asserted that other nonservice-connected disabilities, allergic rhinitis and COPD, have contributed to his inability to secure and follow substantially gainful employment.  However, entitlement to a TDIU must be determined without regard to any nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose, 4 Vet. App. 361.  Although the appellant's respiratory disability has contributed to limitations such as shortness of breath with exercise, as detailed herein, the Veteran's asbestosis is rated as 60 percent disabling.  That rating is, in itself, recognition of the impairment associated with the Veteran's disability and its impact on his ability to obtain or maintain employment.  The ultimate question, however, is whether his service-connected disability, without regard to any nonservice-connected disabilities, prevents the appellant from securing or following any substantially gainful occupation, including a sedentary position.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the most probative evidence of record indicates that it does not.   

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU) denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


